Title: To George Washington from Major General William Heath, 11 October 1776
From: Heath, William
To: Washington, George



Dear General
Kingsbridge Octr 11th 1776

I have Just Received the Honor of yours of this Day’s date, and am fully Convinced that a Work should be thrown up without the Least Loss of Time at the mouth of Spiten devil—If Colonel Putnam and Colo. Knox Can be spared a few hours I wish Your Exellency would please to Send them Here in Order to Trace out a Proper Work, and Determine what Ordnance will be necessary to be Mounted at the Mouth or on the Heights, on the North River, I have Sent to General Lincoln desiring him to be here as Soon as Possible when I shall Communicate to him what your Excellency has Directed, Which I shall Aim to do in Such Manner, as to rouse to Vigilance and avoid alarm. I have the Honor to be with great Respect Your Exellencys Most Humble Sert

W. Heath

